MEMORANDUM ***
Sam W. Donaghe appeals pro se the district court’s summary judgment in his Bivens action alleging that the Attorney General failed to supervise or train a district court judge. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and the denial of a motion to amend for abuse of discretion, Lopez v. Smith, 203 F.3d 1122, 1130 *712(9th Cir.2000) (en banc). We affirm for the reasons stated by the magistrate judge’s report and recommendation entered on November 27, 2000, and adopted by the district court’s order entered on January 9, 2001.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.